UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  09May 2016 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form . All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Maeve Carton 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Maeve Carton 5 Description of shares or derivatives or other financial instruments linked to them Ordinary Shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Maeve Carton 122,656 AC Employee Benefit Trustees Limited Acct CRG 1,624 Numis Nominees (Client) Limited 22,543 (Deferred Shares) 7 State the nature of the transaction (i) Scrip Dividend (ii) Conditional Award of shares 8 Number of shares, derivatives or other financial instruments linked to them acquired (i) 24 (ii) See box 24 9 Number of shares, derivatives or other financial instruments linked to them disposed of (i) & (ii)Not Applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction (i) €24.69 (ii) Not Applicable 11 Date and place of transaction (i) & (ii) 6th May 2016; Dublin 12 Date issuer informed of transaction (i) & (ii) 6th May 2016 13 Any additional information Not Applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 9th May 2016 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary Shares of €0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) (i) 0.000002% (ii) Not applicable 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) (i) & (ii)Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) (i) 124,280 (excluding 22,543 Deferred Shares); 0.014984% (ii) Not applicable If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes : 21 Date of grant (i) Not Applicable (ii) 6th May 2016 22 Period during which or date on which it can be exercised (i) Not Applicable (ii) Subject to the rules of the 2014 Performance Share Plan, the award will normally vest on the first day immediately following the fifth anniversary of the grant date. 23 Total amount paid (if any) for grant of the option (i) Not Applicable (ii) Nil 24 Description of shares involved (class and number) (i) Not Applicable (ii) Maximum of 56,078 Ordinary Shares of €0.32 each 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise (i) Not Applicable (ii) Not Applicable - this notification refers to a Conditional Share Award 26 Total number of shares over which options are held following notification (i) Not Applicable (ii) - 39,172 Ordinary Shares under Share Option Schemes - Maximum of 173,378 Ordinary Shares that may vest under Conditional Share Awards (Dividend equivalents accrue on awards under the 2014 Performance Share Plan and,subject to the satisfaction of the applicable performance in the form of additional shares at vesting). Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 9th May 2016 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form . All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Nicholas Hartery 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Nicholas Hartery 5 Description of shares or derivatives or other financial instruments linked to them Ordinary Shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Goodbody Stockbrokers 1,514 Nominees Limited Siglas Holdings Limited 15,367 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not Applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €24.69 11 Date and place of transaction 6th May 2016; Dublin 12 Date issuer informed of transaction 6th May 2016 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 9th May 2016 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not Applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary Shares of €0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000034% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not Applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 16,881; 0.002035% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes : 21 Date of grant Not Applicable 22 Period during which or date on which it can be exercised Not Applicable 23 Total amount paid (if any) for grant of the option Not Applicable 24 Description of shares involved (class and number) Not Applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not Applicable 26 Total number of shares over which options are held following notification Not Applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 9th May 2016 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form . All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Heather Ann McSharry 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person Heather Ann McSharry & Relative 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Heather Ann McSharry & Relative 5 Description of shares or derivatives or other financial instruments linked to them Ordinary Shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Heather Ann McSharry 4,022 Gaelen Britton 212 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 60 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not Applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €24.69 11 Date and place of transaction 6th May 2016; Dublin 12 Date issuer informed of transaction 6th May 2016 13 Any additional information Not Applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 9th May 2016 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not Applicable 16 State whether the notification relates to a singletransaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary Shares of €0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000007% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not Applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 4,234; 0.000510% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not Applicable 22 Period during which or date on which it can be exercised Not Applicable 23 Total amount paid (if any) for grant of the option Not Applicable 24 Description of shares involved (class and number) Not Applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not Applicable 26 Total number of shares over which options are held following notification Not Applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 9th May 2016 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form . All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Albert Manifold 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Albert Manifold 5 Description of shares or derivatives or other financial instruments linked to them Ordinary Shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Albert Manifold 73,418 AC Employee Benefit Trustees Limited Acct CRG 1,624 Numis Nominees (Client) Limited 43,828 (Deferred Shares) 7 State the nature of the transaction (i) Scrip Dividend (ii) Conditional Award of Shares (iii) Exercise of Share Options (iv) Sale of Shares 8 Number of shares, derivatives or other financial instruments linked to them acquired (i) 998 (ii)See box 24 (iii)25,110 9 Number of shares, derivatives or other financial instruments linked to them disposed of (iv) 21,000 10 Price per share or derivative or other financial instrument linked to them or value of transaction (i) €24.69 (ii) Not Applicable (iii) €16.19 (iv) €25.27 11 Date and place of transaction (i) & (ii) 6th May 2016; Dublin (iii) & (iv) 9th May 2016; Dublin 12 Date issuer informed of transaction (i) & (ii) 6th May 2016 (iii) & (iv) 9th May 2016 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 9th May 2016 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary Shares of €0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) (i) & (iii) 0.003147% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) (iv) 0.002531 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) (i), (iii) & (iv) 75,042 (excluding 43,828 Deferred Shares); 0.009047% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes : 21 Date of grant (ii) 6th May 2016 22 Period during which or date on which it can be exercised (ii) Subject to the rules of the 2014 Performance Share Plan, the award will normally vest on the first day immediately following the fifth anniversary of the grant date. 23 Total amount paid (if any) for grant of the option (ii) Nil 24 Description of shares involved (class and number) (ii) Maximum of 208,104 Ordinary Shares of €0.32 each 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise (ii) Not applicable - this notification refers to a Conditional Share Award 26 Total number of shares over which options are held following notification (i), (iii) & (iv) 35,506 Ordinary Shares under Share Option Schemes (i) Maximum of 489,104 Ordinary Shares that may vest under Conditional Share Awards under the 2014 Performance Share Plan and, subject to the satisfaction of the applicable performance criteria, will be released to participants in the form of additional shares at vesting) Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 9th May 2016 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form . All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Senan Murphy 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Senan Murphy 5 Description of shares or derivatives or other financial instruments linked to them Ordinary Shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Aurum Nominees Limited C013458 Acct 1,015 7 State the nature of the transaction (i) Scrip Dividend (ii) Conditional Award of Shares 8 Number of shares, derivatives or other financial instruments linked to them acquired (i) 15 (ii)See box 24 9 Number of shares, derivatives or other financial instruments linked to them disposed of (i) & (ii)Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction (i) €24.69 (ii) Not applicable 11 Date and place of transaction (i) & (ii) 6th May 2016; Dublin 12 Date issuer informed of transaction (i) & (ii) 6th May 2016 13 Any additional information (i) & (ii)Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 9th May 2016 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary Shares of €0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000001% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 1,015; 0.000122% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes : 21 Date of grant (i) Not applicable (ii) 6th May 2016 22 Period during which or date on which it can be exercised (i) Not applicable (ii) Subject to the rules of the 2014 Performance Share Plan, the award will normally vest on the first day immediately following the fifth anniversary of the grant date 23 Total amount paid (if any) for grant of the option (i) Not applicable (ii) Nil 24 Description of shares involved (class and number) (i) Not applicable (ii) Maximum of 50,906 Ordinary Shares of €0.32 each 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise (i) Not applicable (ii) Not applicable - this notification refers to a Conditional Share Award 26 Total number of shares over which options are held following notification (i) Not applicable (ii) Maximum of 50,906 Ordinary Shares that may vest under Conditional Share Awards (Dividend equivalents accrue on awards under the 2014 Performance SharePlanand, subject to the satisfaction of the applicable performance criteria, will be released to participants in the form of additional shares at vesting. Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 9th May 2016 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form . All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Henk Th. Rottinghuis 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Henk Th. Rottinghuis 5 Description of shares or derivatives or other financial instruments linked to them Ordinary Shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder BC Global Nominees Limited 15,645 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not Applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €24.69 11 Date and place of transaction 6th May 2016; Dublin 12 Date issuer informed of transaction 6th May 2016 13 Any additional information Not Applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 9 March 2016 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not Applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary Shares of €0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000026% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not Applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 15,645; 0.001886% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes : 21 Date of grant Not Applicable 22 Period during which or date on which it can be exercised Not Applicable 23 Total amount paid (if any) for grant of the option Not Applicable 24 Description of shares involved (class and number) Not Applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not Applicable 26 Total number of shares over which options are held following notification Not Applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 9th May The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form . All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Mark Towe 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Mark Towe 5 Description of shares or derivatives or other financial instruments linked to them Ordinary Shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Mark Towe 147,974 Numis Nominees (Client) Limited 44,285 (Deferred Shares) 7 State the nature of the transaction (i) Scrip Dividend (ii) Conditional Award of Shares 8 Number of shares, derivatives or other financial instruments linked to them acquired (i) 2,530 (ii)See box 24 9 Number of shares, derivatives or other financial instruments linked to them disposed of (i) & (ii) Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction (i) €24.69 (ii) Not applicable 11 Date and place of transaction (i) & (ii) 6th May 2016; Dublin 12 Date issuer informed of transaction (i) & (ii) 6th May 2016 13 Any additional information (i) & (ii) Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 9th May 2016 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) (i) & (ii) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 (i) & (ii)Yes 17 Description of class of share (i) & (ii) Ordinary Shares of €0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) (i) 0.000305% (ii) Not applicable 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) (i) & (ii) Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) (i) 147,974 (excluding 44,285 Deferred Shares); 0.017840% (ii) Not applicable If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes : 21 Date of grant (i) Not applicable (ii) 6th May 2016 22 Period during which or date on which it can be exercised (i) Not applicable (ii) Subject to the rules of the 2014 Performance Share Plan, the award will normally vest on the first day immediately following the fifth anniversary of the grant date. 23 Total amount paid (if any) for grant of the option (i) Not applicable (ii) Nil 24 Description of shares involved (class and number) (i) Not applicable (ii) Maximum of 107,110 Ordinary Shares of €0.32 each 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise (i) Not applicable (ii) Not applicable - this notification refers to a Conditional Share Award 26 Total number of shares over which options are held following notification (i) Not applicable (ii) - 103,706 Ordinary Shares under Share Option Schemes - Maximum of 315,547 Ordinary Shares that may vest under Conditional Share Awards (Dividend equivalents accrue on awards under the 2014 Performance Share Plan and, subject to the satisfaction of the applicable performance criteria, will be released to participants in the form of additional shares at vesting Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 9th May 2016 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form . All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Neil Colgan 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person Spouse 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Spouse 5 Description of shares or derivatives or other financial instruments linked to them Ordinary Shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Joan Duffy 8,359 AC Employee Benefit Trustees 1,622 Limited Acct CRG 7 State the nature of the transaction (i) Scrip Dividend (ii) Conditional Award of Shares 8 Number of shares, derivatives or other financial instruments linked to them acquired (i) 33 (ii)See box 24 9 Number of shares, derivatives or other financial instruments linked to them disposed of (i) & (ii)Not Applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction (i) €24.69 (ii) Not Applicable 11 Date and place of transaction (i) & (ii)6th May 2016; Dublin 12 Date issuer informed of transaction (i) & (ii) 6th May 2016 13 Any additional information (i) & (ii)Not Applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 9th May 2016 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) (i) & (ii) Not Applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary Shares of €0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) (i) 0.000003% (ii) Not applicable 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) (i) & (ii) Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) (i) 9,981; 0.001203% (ii) Not applicable If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes : 21 Date of grant (i) Not applicable (ii) 6th May 2016 22 Period during which or date on which it can be exercised (i) Not applicable (ii) Subject to the rules of the 2014 Performance Share Plan, the award will normally vest on the first day immediately following the fifth anniversary of the grant date. 23 Total amount paid (if any) for grant of the option (i) Not applicable (ii) Nil 24 Description of shares involved (class and number) (i) Not applicable (ii) Maximum of 11,000 Ordinary Shares of €0.32 each 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise (i) Not applicable (ii) Not applicable - this notification refers to a Conditional Share Award 26 Total number of shares over which options are held following notification (i) Not applicable (ii) - 7,763 Ordinary Shares under Share Option Schemes - Maximum of 34,730 Ordinary Shares that may vest under Conditional Share Awards (Dividend equivalents accrue on awards under the 2014 PerformanceShare Plan and, subject to the satisfaction of the applicable performance criteria, will be released to participants in the form of additional shares at vesting) Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 9th May 2016 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date09May 2016 By:/s/Neil Colgan N.Colgan CompanySecretary
